Title: Reply to a Complaining Reader, 9 November 1732
From: Franklin, Benjamin
To: 



To the Printer of the Gazette.
As you sometimes take upon you to correct the Publick, you ought in your Turn patiently to receive publick Correction. My Quarrel against you is, your Practice of publishing under the Notion of News, old Transactions which I suppose you hope we have forgot. For Instance, in your Numb. 669, you tell us from London of July 20. That the Losses of our Merchants are laid before the Congress of Soissons, by Mr. Stanhope, &c. and that Admiral Hopson died the 8th of May last. Whereas ’tis certain, there has been no Congress at Soissons nor any where else these three Years at least; nor could Admiral Hopson possibly die in May last, unless he has made a Resurrection since his Death in 1728. And in your Numb. 670. among other Articles of equal Antiquity, you tell us a long Story of a Murder and Robbery perpetrated on the Person of Mr. Nath. Bostock, which I have read Word for Word not less than four Years since in your own Paper. Are these your freshest Advices foreign and domestick? I insist that you insert this in your next, and let us see how you justify yourself.
Memory


I need not say more in Vindication of my self against this Charge, than that the Letter is evidently wrong directed, and should have been To the Publisher of the Mercury: Inasmuch as the Numb. of my Paper is not yet amounted to 669, nor are those old Articles any where to be found in the Gazette, but in the Mercury of the two last Weeks. I may however say something in his Excuse, viz. That ’tis not to be always expected there should happen just a full Sheet of New Occurrences for each Week; and that the oftner you are told a good Thing, the more likely you will be to remember it. I confess I once lately offended in this kind my self, but it was thro’ Ignorance; and that may possibly be the Case with others.

